Name: 2003/290/EC: Commission Decision of 25 April 2003 concerning protective measures in relation to avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 1437)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  food technology;  trade;  health;  Europe
 Date Published: 2003-04-26

 Avis juridique important|32003D02902003/290/EC: Commission Decision of 25 April 2003 concerning protective measures in relation to avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 1437) Official Journal L 105 , 26/04/2003 P. 0028 - 0033Commission Decisionof 25 April 2003concerning protective measures in relation to avian influenza in the Netherlands(notified under document number C(2003) 1437)(Only the Dutch text is authentic)(Text with EEA relevance)(2003/290/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC(4), in particular Article 9 thereof,Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption(5), and in particular Article 4(1) and (3) thereof,Whereas:(1) Since 28 February 2003 the Netherlands have declared several outbreaks of highly pathogenic avian influenza.(2) Avian influenza is a highly contagious poultry disease that can pose a serious threat for the poultry industry.(3) The Netherlands took immediate action as provided for by Council Directive 92/40/EEC(6) of 19 May 1992 introducing Community measures for the control of avian influenza, as amended by the Act of Accession of Austria, Finland and Sweden, before the disease was officially confirmed.(4) Council Directive 92/40/EEC sets out the minimum control measures to be applied in the event of an outbreak of avian influenza. The Member State may take more stringent action in the field covered by this Directive if deemed necessary and proportionate to contain the disease, taking into account the particular epidemiological, animal husbandry, commercial and social conditions prevailing.(5) For the sake of clarity and transparency the Commission after consultation with the Dutch authorities, thereby reinforcing the measures taken by the Netherlands, has taken Decision 2003/153/EC of 3 March 2003 concerning protection measures in relation to strong suspicion of avian influenza in the Netherlands(7).(6) Subsequently Decisions 2003/156/EC(8), 2003/172/EC(9), 2003/186/EC(10), 2003/191/EC(11), 2003/214/EC(12) and 2003/258/EC(13) were adopted after consultation with the Dutch authorities and evaluation of the situation with all Member States.(7) Council Decision 90/424/EEC on expenditure in the veterinary field(14), as last amended by Decision 2001/572/EC(15), establishes in Article 3(4) that the Commission may lay down any measures which the Member State concerned must take in order to ensure the success of the action; it appears appropriate that all poultry in holdings and areas at risk in the restricted zones should be preventively depopulated.(8) The Dutch authorities have started serological investigations in pigs in order to better understand the epidemiology of the disease. This survey should be carried out in pigs which are kept on holdings where poultry have been found infected with avian influenza.(9) The Dutch authorities should furthermore ensure that precautionary measures are taken for persons at risk.(10) The measures laid down in Decision 2003/258/EC should be prolonged and adapted in the light of the evolution of the disease.(11) The other Member States have already adjusted the measures they apply to trade, and they are sufficiently informed by the Commission, and in particular in the context of the Standing Committee on the Food Chain and Animal Health on the appropriate period for their implementation.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. Without prejudice to the measures taken by the Netherlands within the framework of Directive 92/40/EEC applied to the surveillance zones, the Dutch veterinary authorities shall ensure that no live poultry, hatching eggs and fresh, unprocessed and non-heat-treated poultry manure or litter are dispatched from the Netherlands to other Member States and to third countries.2. Without prejudice to the measures taken by the Netherlands within the framework of Directive 92/40/EEC within the surveillance zones and buffer zones as described in the Annex, the Dutch veterinary authorities shall ensure that no live poultry and hatching eggs are transported within the Netherlands.3. By way of derogation from paragraph 2 the competent veterinary authority, taking all appropriate bio-security measures in accordance with Articles 4 and 5 to avoid the spread of avian influenza, may authorise the transport from areas situated outside the surveillance zones of:(a) poultry for immediate slaughter, including spent laying hens, to a slaughterhouse that has been designated by the competent veterinary authority;(b) day-old chicks and ready-to-lay pullets to a holding under official control, where no other poultry is kept;(c) hatching eggs to a hatchery under official control.If live poultry transported in accordance with point (a) or (b) originate in another Member State or third country, the transport has to be approved by the Dutch authorities and the competent authority of the Member State or third country of dispatch.4. By way of derogation from paragraph 2, the competent veterinary authority, taking all appropriate bio-security measures to avoid the spread of avian influenza, may authorise transport of live poultry and hatching eggs not prohibited by Directive 92/40/EEC and in particular in respect to movements of day-old chicks in accordance with the provisions of Article 9(4)(a), (b) and (c), which shall be transported to holdings within the Netherlands under official control.Article 2Fresh poultry meat obtained from slaughter poultry transported by taking all appropriate bio-security measures in accordance with Articles 4 and 5 and originating from the established surveillance zones:(a) shall be marked with a round format mark in accordance with the further requirements of the competent authorities;(b) shall not be dispatched to other Member States or third countries;(c) must be obtained, cut, stored and transported separately from other fresh poultry meat destined for intra-Community trade and for exports to third countries and must be used in such a way as to avoid it being introduced into meat products or meat preparations intended for intra-Community trade or for export to third countries, unless it has undergone the treatment specified in table 1(a), (b) or (c) of Annex III to Directive 2002/99/EC.Article 3Without prejudice to the measures already taken in the framework of Directive 92/40/EEC, the Netherlands shall ensure that the preventive depopulation of poultry in holdings and areas at risk in the restricted zones and the zones described in the Annex is completed as soon as possible.The precautionary measures referred to in the first subparagraph shall be taken without prejudice to Council Decision 90/424/EEC.Article 4In order to enhance bio-security in the poultry sector, the competent veterinary authority of the Netherlands shall ensure that:(a) table eggs shall only be transported from a holding to a packing station either in disposable packaging or in containers, trays and other non-disposable equipment, which must be cleaned and disinfected before and after each use in accordance with point (d). In addition, in the case of table eggs originating from another Member State, the competent veterinary authority shall ensure that the packaging, containers, trays and other non-disposable equipment used for their transport are returned;(b) slaughter poultry intended for immediate slaughter shall be transported with trucks and in crates or cages which must be cleaned and disinfected before and after each use in accordance with point (d). In addition, in case of slaughter poultry originating from another Member State, the competent veterinary authority shall ensure that the crates and cages and containers are returned;(c) day-old chicks are transported in disposable packing material to be destroyed after use;(d) the disinfectants and the method of cleaning and disinfection must be approved by the competent authority.Article 5The competent veterinary authority of the Netherlands shall ensure that stringent bio-security measures are taken on all levels of poultry and egg production in order to avoid risky contacts that may cause the spread of avian influenza between farms. These measures aim in particular to avoid risky contacts of poultry, transport means, equipment and people entering or leaving poultry farms, egg packing stations, hatcheries, slaughterhouses, feedmills, litter processing and rendering plants. For this purpose all poultry farmers shall keep a register for all professional visits to their farms as well as their professional visits to other poultry holdings.Article 61. The Dutch authorities shall ensure that appropriate precautionary measures are adopted as regards the prevention of influenza infections in poultry workers and other persons at risk. These measures may include:(a) the use of protective clothing, gloves and glasses;(b) vaccination against human influenza;(c) prophylactic antiviral treatment.2. The Dutch authorities shall regularly inform the Commission within the framework of the Standing Committee of the Food Chain and Animal Health of the measures adopted.Article 71. The Dutch authorities shall carry out serological investigations in pigs kept on all holdings where poultry have been found infected with avian influenza.2. In the case of positive findings, the pigs may only be moved to other pig holdings or a slaughterhouse following authorisation by the competent veterinary authority, if subsequent appropriate tests have revealed that the risk of spread of avian influenza viruses is negligible.3. Movement to other pig holdings may take place only after all restrictions related to avian influenza in the holding of origin have been lifted.4. The Dutch authorities shall regularly inform the Commission within the framework of the Standing Committee of the Food Chain and Animal Health of the results of the survey.Article 8This Decision shall apply from 0.00 on 26 April 2003 until 24.00 on 12 May 2003.Article 9The Netherlands shall amend the measures which they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 10This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 25 April 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 62, 15.3.1993, p. 49.(5) OJ L 18, 23.1.2003, p. 11.(6) OJ L 167, 22.6.1992, p. 1.(7) OJ L 59, 4.3.2003, p. 32.(8) OJ L 64, 7.3.2003, p. 36.(9) OJ L 69, 13.3.2003, p. 27.(10) OJ L 71, 15.3.2003, p. 30.(11) OJ L 74, 20.3.2003, p. 30.(12) OJ L 81, 28.3.2003, p. 48.(13) OJ L 95, 11.4.2003, p. 65.(14) OJ L 224, 18.8.1990, p. 19.(15) OJ L 203, 28.7.2001, p. 16.ANNEXArea A: Buffergebied Wageningen 24.3.20031. Vanaf de kruising Werftweg/Veensteeg (De Kraats) de Veensteeg volgend zuidoostelijke richting tot aan Heuvelweg.2. Heuvelweg volgend in noordoostelijke richting tot aan Slagsteeg.3. Slagsteeg volgend in zuidelijke richting tot aan de Weerdjesweg.4. Weerdjesweg volgend in oostelijke richting tot aan Harsloweg.5. Harsloweg volgend in zuidelijk richting tot aan Lange Rijnsteeg.6. Lange Rijnsteeg volgend in oostelijke richting overgaand in Dijkgraaf overgaand in Lange Steeg tot aan Doctor Willem Dreeslaan (N781).7. Doctor Willem Dreeslaan (N781) volgend in zuidoostelijke richting overgaand in Mansholtlaan overgaand in de Diedenweg overgaand in Westerbergweg overgaand in Onderlangs overgaand in Veerdam tot aan de rivier de Rijn.8. De rivier de Rijn stroomafwaarts volgend tot aan de Rijnbrug N233 (Rhenen).9. De Rijnbrug (N233) volgend in noordelijke richting overgaand in Lijnweg (N233) overgaand in Cuneraweg (N233) tot aan Zuidelijke Meentsteeg.10. Zuidelijke Meentsteeg volgend in noordoostelijke richting overgaand in Werftweg.11. Werftweg volgend in oostelijke richting tot de kruising Werftweg/Veensteeg (De Kraats).Area B: Buffergebied Putten 24.3.20031. Vanaf Strand Horst de Palmbosweg volgend in zuidelijke richting tot aan de Buitenbrinkweg.2. Buitenbrinkweg volgend in zuidoostelijke richting tot aan de Schaapsdijk.3. Schaapsdijk volgend in zuidoostelijke richting tot aan de Zeeweg.4. Zeeweg volgend in oostelijke richting tot aan Telgterweg.5. Telgterweg volgend in zuidelijke richting overgaand in Telgterengweg tot aan Bulderweg.6. Bulderweg volgend in oostelijke richting tot aan Volenbeekweg.7. Volenbeekweg volgend in zuidelijke richting tot aan de Oude Telgterweg.8. Oude Telgterweg volgend in westelijke richting tot aan de Watervalweg.9. Watervalweg volgend in zuidelijke richting tot aan de kruising van de Watervalweg/Telgterweg (Ermelo).10. Vanaf de kruising van de Watervalweg/Telgterweg (Ermelo), de Telgterweg volgend in zuidelijke richting tot aan de Oude Rijksweg N798 (Putten).11. Oude Rijksweg N798 (Putten) volgend in zuidwestelijke richting tot aan de Stationsstraat.12. Stationsstraat volgend in westelijke richting overgaand in Zuiderzeestraatweg tot aan de Waterweg.13. Waterweg volgend in zuidwestelijke richting tot aan Hoornsdam.14. Hoornsdam volgend in westelijke richting tot aan het Nuldernauw.15. Nuldernauw volgend in noordoostelijke richting tot Strand Horst.Area C: Buffergebied Opheusden 25.3.20031. Vanaf de kruising Nederrijn en de Veerweg, Veerweg volgend in zuidelijk richting overgaand in Randwijkse Rijndijk overgaand in Knoppersweg (N836) volgend in zuidoostelijke richting overgaand in Wageningsestraat (N836) tot aan de snelweg A15 (E31).2. De snelweg A15 volgend in oostelijk richting tot aan knooppunt Valburg snelweg (A50).3. De snelweg (A50) volgend in zuidwestelijke richting tot aan de rivier de Waal.4. De rivier de Waal volgend in westelijke richting tot aan Cuneraweg.5. Cuneraweg volgend in noordelijke richting overgaand in N233 overgaand in Rijnburg tot aan de rivier Nederrijn.6. De rivier Nederrijn volgend in oostelijke richting tot aan Veerweg.Area D: Buffergebied Beneden-Leeuwen 25.3.20031. De rivier de Waal ter hoogte van Kanaal van Sint Andries in noordoostelijke richting volgend tot het verlengde van Noord-Zuidweg (Boven-Leeuwen).2. Verlengde van de Noord-Zuidweg (Boven-Leeuwen) volgend in zuidelijke richting overgaand in de Noord-Zuidweg overgaand in Noord-Zuid (N322) overgaand in Noord-Zuid (N329) tot de rivier de Maas.3. Rivier de Maas volgend in westelijke richting tot het kanaal van Sint Andries.4. Kanaal van Sint Andries volgend in noordwestelijke richting tot de rivier de Waal.Area E: Buffergebied Druten 27.3.20031. Vanaf de kruising van verlengde weg van de Noord-Zuidweg (Beneden Leeuwen) en de Waal (rivier), de Waal volgend in oostelijke richting tot aan A50.2. A50 volgend in zuidelijke richting tot aan Maas (rivier).3. Maas volgend in westelijke richting tot aan Noord-Zuid (N329).4. Noord-Zuid (N329) volgend in noordoostelijke richting overgaand in Noord-Zuidweg tot aan de Waal.Area F: Buffergebied Nijkerk 27.3.20031. Vanaf de Hoornsdam volgend in westelijke richting tot aan oprit 10 van de A28 (Strand Nulde).2. A28 volgend in zuidelijke richting tot verkeersknooppunt Hoevelaken.3. Vanaf verkeersknooppunt Hoevelaken de A1 volgend in noordwestelijke richting tot de kruising A1 en de Oude Zevenhuizerstraat (Amersfoort).4. Oude Zevenhuizerstraat volgend in noordelijke richting overgaand in de Groenweg tot het Nijkerkernauw.5. Nijkerkernauw volgend in oostelijke richting tot de Hoornsdam.Area G: Buffergebied Lienden 27.3.20031. Vanaf Wijk bij Duurstede de Neder-Rijn volgend in oostelijke richting tot de Rijnbrug N233 (Rhenen).2. De Rijnbrug N233 (Rhenen) volgend in zuidelijke richting overgaand in provinciale weg N233 overgaand in de Cuneraweg tot de rivier de Waal.3. Rivier de Waal volgend in westelijke richting tot het Amsterdam-Rijnkanaal.4. Amsterdam-Rijnkanaal volgend in noordwestelijke richting tot de Neder-Rijn (Wijk bij Duurstede).Area H: Buffergebied Oss 3.4.20031. Vanaf de kruising van de rivier de Maas met de A50 ter hoogte van afslag 17 (Ravensteijn) de A50 volgend in zuidwestelijke richting tot afslag 15 (Oss).2. Afslag 15 volgen tot de Cereslaan.3. Cereslaan volgend in noordwestelijke richting tot Ruwaardsingel (Oss).4. Ruwaardsingel (Oss) volgend in noordoostelijke richting tot Doctor Saal van Zwanenbergsingel.5. Doctor Saal van Zwanenbergsingel volgend in noordwestelijke richting overgaand in Hertogin Johannasingel overgaand in John F. Kennedylaan tot de Gewandeweg.6. Gewandeweg volgend in westelijke richting overgaand in de Burgemeester Smitsweg overgaand in de Wildseweg tot aan Nieuwe Provincialeweg (N625).7. Nieuwe Provincialeweg (N625) volgend in noordelijke richting overgaand in Wildsedijk (N625) tot de Veerweg.8. Veerweg volgend in westelijke richting tot aan de rivier de Maas.9. De rivier de Maas volgend in noordoostelijke richting tot aan de kruising met de A50.Area I: Buffergebied Ravenstein 14.4.20031. Vanaf knooppunt Bankhoef A50 en A326, de A326 volgend in noordoostelijke richting tot aan afslag Wijchen 14.2. Afslag Wijchen 14 de snelweg A73 volgend in zuidelijke richting tot aan de Graafseweg (N324).3. Graafseweg (N324) volgend in zuidwestelijke richting overgaand in Maasbrug ( Nederasselt) overgaand in Arnoud van Gelderweg (Grave) overgaand in Elftweg overgaand in Bosschebaan overgaand in Rijksweg tot aan snelweg A50 afslag Oss-Oost 16.4. Snelweg A50 volgend in noordoostelijk richting tot aan knooppunt Bankhoef.Area J: Buffergebied Stramproy 14.4.20031. Vanaf Weert de spoorlijn volgend in oostelijke richting tot Roermondseweg (N280).2. Roermondseweg (N280) volgend in zuidoostelijke richting overgaand in Ittervoorterweg overgaand in Swartbroekstraat volgend in oostelijke richting tot Niesstraat (E11).3. Niesstraat (E11) volgend in zuidoostelijke richting overgaand in Hoogstraat tot Kapittelstraat.4. Kapittelstraat volgend in oostelijke richting tot Varenstraat.5. Varenstraat volgend in noordoostelijke richting tot Scheidingsweg.6. Scheidingsweg volgend in oostelijke richting tot Wessemerdijk.7. Wessemerdijk volgend in zuidoostelijke richting tot Napoleonsweg (N273).8. Napoleonsweg (N273) volgend in zuidwestelijke richting tot oprit Grathem 41 van de snelweg A2.9. Snelweg A2 volgend in zuidoostelijke richting tot rivier de Maas.10. Rivier de Maas stroomopwaarts volgen tot Nederlands-Belgische grens.11. Nederlands-Belgische grens volgend in noordwestelijke richting tot Kempenweg (N564).12. Kempenweg (N564) volgend in noordoostelijke richting overgaand in Suffolkweg (N564) tot de spoorlijn bij Weert.Area K: Buffergebied Roermond 15.4.20031. Vanaf de kruising van de rivier de Maas en de snelweg A73 de A73 volgend in zuidoostelijke richting tot aan Kaldenkerkerweg.2. Kaldenkerkerweg volgend in oostelijke richting tot aan de Nederlands-Duitse grens.3. Nederlands-Duitse grens volgend in zuidelijke richting tot aan de Herkenbosserweg (N570).4. Herkenbosserweg (N570) volgend in noordwestelijke richting overgaand in Keulsebaan (N570) tot Sint Wirosingel.5. Sint Wirosingel volgend in noordelijke richting tot Koninginnelaan.6. Koninginnelaan volgend in westelijke richting overgaand in Willem II-Singel overgaand in Minderbroederssingel overgaand in Roerkade overgaand in Buitenop tot aan Hornerweg (N280).7. Hornerweg (N280) volgend in westelijke richting tot aan de rivier de Maas.8. De rivier de Maas volgend in noordelijke richting tot aan de kruising van de Maas met de A73.Area L: Buffergebied Schaijk 18.4.20031. Vanaf de kruising Holenbergstraat en Rijksweg (N324) volgend in oostelijke richting tot aan de Udensedreef.2. Udensedreef volgend in zuidelijke richting en dan in westelijke richting lopend in noordwestelijke richting overgaand in Holenbergstraat tot aan de Rijksweg (N324).Area M: Buffergebied Eindhoven 23.4.20031. Eindhoven volgend A67 oostwaarts tot aan Venlo.2. Vanaf Venlo de Maas volgend tot aan de Belgische grens.3. De Belgische grens volgend westwaarts tot aan de N69.4. De N69 noordwaarts volgend tot aan de A67.